 

Exhibit 10.2

AMENDMENT NO. 1 TO THE
PATENT AND TECHNOLOGY LICENSE AGREEMENT

 

This AMENDMENT NO. 1 effective this 11th day of May, 2009 (“AMENDMENT NO. 1
EFFECTIVE DATE”), to the Patent and Technology License Agreement between the
Parties dated November 2, 2007 (for MDA 94-036 and MDA 97-004) (“ORIGINAL
LICENSE”), is made by and between the BOARD OF REGENTS (“BOARD”) of THE
UNIVERSITY OF TEXAS SYSTEM (“SYSTEM”), an agency of the State of Texas, whose
address is 201 West 7th Street, Austin, Texas 78701, on behalf of THE UNIVERSITY
OF TEXAS M. D. ANDERSON CANCER CENTER (hereinafter “UTMDACC”), a component
institution of SYSTEM, and BIO-PATH, INC. a Utah corporation having a principal
place of business located at 2939 Harrison Boulevard, Suite 230, Ogden, Utah,
84403 (“LICENSEE”) BOARD and LICENSEE may be referred to hereafter collectively
as the “PARTIES.”

 

RECITALS

 

A.                BOARD and LICENSEE desire to amend the ORIGINAL LICENSE to add
a new technology and reflect the PARTIES’ Original intent with respect to the
originally licensed technologies

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
sufficiency of which is hereby acknowledged, the PARTIES hereby agree to the
following:

 

AMENDED TERMS

 

1.Exhibit I of the ORIGINAL LICENSE (which included MDA 94-036 and MDA 97-004)
shall be deleted in its entirety and replaced with the new Exhibit I attached
hereto.

 

2.It is understood and agreed by LICENSEE that as a result of this AMENDMENT NO.
I, BIO-PATH’s obligation to pay out-of-pocket expenses under Section 4.1(a) of
the ORIGINAL LICENSE includes, but is not limited to, those expenses incurred in
connection with MDA 96-020 and MDA99-033

 

3.The PARTIES acknowledge and agree that, except as set forth in this AMENDMENT
NO. 1 the terms and conditions of the ORIGINAL LICENSE shall remain in full
force and effect.

 

IN WITNESS WHEREOF, the PARTIES hereto have caused their duly authorized
representatives to execute this AMENDMENT NO 1.

 

BOARD OF REGENTS OF THE UNIVERSITY OF TEXAS SYSTEM   BIO-PATH, INC.          
By: /s/ John Mendelsohn, M.D.   By:  /s/ Peter H. Nielsen   John Mendelsohn,
M.D.     Peter H. Nielsen   President     President and CEO   The University of
Texas         M. D. Anderson Cancer Center   Date:   April 30, 2009 Date:   May
11, 2009                 THE UNIVERSITY OF TEXAS M. D. ANDERSON CANCER CENTER  
              By: /s/ Leon Leach         Leon Leach         Executive Vice
President         The University of Texas         M. D. Anderson Cancer Center  
              Date:   May 11, 2009                   Approved as to Content:    
            By:  /s/ Christopher C. Capelli, M.D.         Christopher C.
Capelli, M.D.         Vice President, Technology Based Ventures         Office
of Technology Commercialization         M. D. Anderson Cancer Center            
    Date:   May 5, 2009      

 

1

 

  

EXHIBIT I

 

MDA NO.   Inventors   Title   U.S. and foreign patent application
/ patent numbers MDA94-036   Gabiel Lopez-Berestein, M.D.; Ana Maria Tari, Ph.D
  Liposomal Phosphodiester, Phosphorothioate, and and p-Ethoxy Oligonucleotides
 

U.S. Patent Nos 5,855,911;  6,042,846; 7,176,302 and Ser # 11/674,563;
PCI/US 1996/14146

nationalized

Canadian Ser No. 2,228,944;

Japanese Ser No. 9-510642; European # 0847272

nationalized

0847272GB

0847272DE

0847272FR

MDA96-009   Gabriel Lopez-Berestein, M.D.; Ana M. Tari, Ph.D; and
Ralph Arlinghaus, Ph.D   Inhibition of chronic myelogenous leukemic cell growth
by liposomal-antisense oligodeoxynucleotides targeting to Grb2 or Crk1  

U S. Patent Nos. 7,309,692 and 7,220,853;

Serial No 11/696,015 PCI/US1997/10101

Nationalized

Canadian Ser No. 2,259,144

European 0912729  Nationalized

European Divisional 1234876

Nationalized

1234876FR

1234876DE

1234876IT

1234876ES

MDA96-020  

Mar Tormo, M.D.;

Ana Tari, Ph.D;

Gabriel Lopez-Berestein, M.D.; Timothy McDonnell, M.D., Ph.D

  Inhibition ofBcl-2 protein expression  by liposomal antisense oligos  

U S. Patent Nos 6,977,244

and 7,285,288;  PCT/US/1997/18348 Nationalized

Canadian Serial No 2,266,584

Japanese Serial No 10-516985

Japanese Divisional 2007- 248267

European 0939621

Nationalized

0939621DE

0939621ES

0939621FR

09396211E

093962ISE

0939621GB

09396211T

MDA99-033   Ana Tari, Ph.D; Gabriel Lopez-Berestein, MD; and Yolanda
Gutierrez-Puente   Small oligonucleotide with anti-tumor activity  
09506797 PCI/US2001/40159

 

2

